Citation Nr: 1204389	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-22 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a pseudoaneurysm of the left brachial artery, to include a left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1967 and active duty for training with the Army National Guard from February 1964 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In September 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had a mesenteric angiogram and angioplasty with stenting of the superior mesenteric artery on December 15, 2008.

2.  Subsequent to a December 15, 2008 mesenteric angiogram and angioplasty with stenting of the superior mesenteric artery, the Veteran developed a pseudoaneurysm of the left brachial artery, which was treated with thrombin on December 17, 2008.

3.  The Veteran's pseudoaneurysm has been manifested by complaints of difficulty with flexion of his index finger and thumb, persistent numbness and intermittent pricking feeling across his left hand, and decreased grip strength.  

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a left arm disability caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.

5.  The competent clinical evidence of record reflects that the Veteran gave informed consent to the December 15, 2008 procedures.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a pseudoaneurysm of the left brachial artery, to include a left arm disability, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, and 3.159 (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in May 2009, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claim's file contains VA medical records, and the statements of the Veteran and a witness in support of the Veteran's claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The claims file includes a December 2010 clinical opinion by a Dr. S.A., a radiologist.  The Board finds that the opinion is adequate for purposes of the issue at hand.  In this regard, the Board notes that the clinician opined that the Veteran's neurological deficit in the left upper extremity was a consequence of his pseudoaneurysm, which was an expected complication of his December 15, 2008 procedures.  The issue at hand as contended by the Veteran and as discussed in further detail below, is whether the Veteran gave informed consent to the procedure.  There is no evidence in the claims file that the care which the Veteran received was not the reasonable standard of care.  Thus, the Board finds that opinion is adequate.  The Veteran's accredited representative has alluded to potential bias in the clinician's opinion because the clinician works for the VA medical system; however, the Board notes that he does not work at the same facility in which the Veteran had his December 2008 procedure.  In addition, he is not a clinician who treated the Veteran in December 2008, and there is no indication that he was associated with any such clinician.  Moreover, there is no indication that he is in anyway biased in favor of the Ann Arbor VA health system, or against the Veteran.  Therefore, in the absence of any evidence that the December 2010 radiologist was not independent, the Board finds that another opinion is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

38 U.S.C. § 1151

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran underwent a mesenteric angiogram and angioplasty with stenting of the superior mesenteric artery (SMA) on December 15, 2008 at the VA Ann Arbor Health Care System.  A mesenteric angiogram involves the insertion of a catheter into the artery, where it is then moved into the mesenteric artery (the mesenteric arteries are branches off the abdominal aorta).  Dye is injected into the catheter, to enable a provider to see inside the artery with X-ray imaging and to determine any defects of the blood vessels.  In the Veteran's case, a stent was also placed in the artery.  Prior to the procedures, the Veteran signed a "consent for treatment/procedure".  The post procedure VA medical records reflect that the Veteran had no immediate complications.  (See December 15, 2008 1900 hours record.)  In the Veteran's case, the entry site for the catheter was the Veteran's left arm.  

VA records dated December 16, 2008, the day following the procedures, reflect that the Veteran "has an access hematoma that appears to be impinging to a degree on the radial nerve."  A pseudoaneurysm was noted at the puncture site.  In response, the Veteran was given a thrombin injection into the left brachial artery pseudoaneurysm.  The Veteran reports that he has continued to have a left arm disability, manifested by difficulty with flexion of his index finger and thumb, persistent numbness and intermittent pricking feeling across his left hand, and decreased grip strength.  

Initially, the Board notes that there is no clinical evidence of record that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  To the contrary, the evidence reflects that VA did exercise the standard of care expected of a reasonable heath care provider.  Correspondence dated on December 9, 2010, from Dr. S.A., reflects the following:

I reviewed the pertinent medical records on [the Veteran].  Patient had a rather complicated procedure of angiography, angioplasty and stenting of the Superior Mesenteric Artery on 12/15/2008.  Following this, the patient developed an expected complication of pseudo aneurysm at the site of arterial entry in the left brachial artery, which was treated with thrombin injection.  Patient developed neurological deficit in the left upper extremity as a consequence of this pseudo aneurysm.  This is an expected outcome.  The care provided for this patient is within the standard of care.

The Veteran's assertion is that VA performed the December 15, 2008 procedures without his informed consent.  38 C.F.R. § 17.32 (b) states that in order to give informed consent, "the patient must have decision-making capacity and be able to communicate decisions concerning health care."  In addition, under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the health record.

The Veteran avers that when he signed an informed consent, he had been told that the access site for the catheter was going to be his groin area.  He avers that when the provider decided to use the Veteran's arm as an access site, the Veteran was not informed of possible consequences to his arm.  

The evidence of record includes a "consent for treatment/procedure" dated December 15, 2008 at 1:29 pm.  The form reflects that, at that time, the Veteran "has decision-making capacity".  It also notes that the recommended treatment/procedure included an angiography, stent, and moderate sedation (conscious sedation).  The "mesenteric angiogram with possible stenting of celiac/SMA" is listed as the body part where the treatment/procedure will be performed.  The form does not list the groin area as an access site, nor does it list any specific access site.  The Board finds that it cannot be presumed that access sites of the groin and/or left arm were not discussed merely because they were not noted in the informed consent form.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  The Veteran does not contend that he did not have the decision making capacity to sign the form or to give informed consent to a mesenteric angiogram with possible stenting of celiac/SMA.  He argues that he did not consent to the procedures that took place because the procedure access site was his arm and not his groin.  The Veteran's VA clinical records specifically document that the Veteran executed a consent form in December 2008, prior to the procedures.  In addition, the December 15, 2008 VA radiology procedure report reflects that 

[a] time-out was completed prior to the procedure verifying correct patient, procedure, site and positioning.  The indications for the procedure, alternatives, risks and benefits were discussed and informed consent was obtained prior to the procedure.  (emphasis added)

The Veteran has submitted no competent credible evidence to support his assertion that the procedures were performed in a different site from the one for which he consented, or that he only consented to the procedures if done through the groin.  The Board has considered the testimony of D.K. but finds that it is not probative.  D.K. testified that she was with the Veteran before the surgery.  She further testified that the Veteran was told that "they were gonna go through the groin."  She testified that she did not recall anyone saying that the procedure may have to be done through the left arm.  However, she also testified that the providers did not tell the Veteran about any risks, except that he could have had a clot or blockage, "but that's all."  The Board finds that such an allegation is not supported by the evidence of record.  The evidence of record reflects that the Veteran was informed of numerous other complications, such as lowered blood pressure, reactions to anesthesia or medicines, damage to blood vessels, bleeding, temporary or permanent pain, weakness, or numbness due to nerve damage, irregular heartbeat, and heart attacks.  (See informed consent form.)  Thus, the record reflects that D.K. does not have adequate recollection of the events which occurred prior to the Veteran's procedure and during the obtaining of informed consent.  Thus, her testimony is not probative of the issue at hand.  

The Veteran testified that the first time he was told about the access site of the left arm was after he had already been given a sedative.  He also made such a statement in his October 2009 notice of disagreement.  The clinical evidence does not support such a finding.  The December 15, 2008 record reflects a procedure summary, in part, as follows:

1. Informed consent
2. Conscious sedation
3. Ultrasound guided puncture of the left brachial artery

It also summarizes the events, in pertinent part, as follows:  "[t]he patient was brought to the Angio suite and placed on the angiography table in supine position.  Time out was performed identifying the patient's name, date of birth and intended procedure.  Conscious sedation was initiated and maintained by the attending nurse.  Sterile preparation of the left arm was performed."

Thus, there is no clinical evidence to support the Veteran's assertion that he was only told that the procedure would be done in the left arm after he was sedated.  Even assuming for the sake of argument, that the Veteran was initially told that the access point would be his groin, and then it was changed to his left arm, the Board finds that such a deviation is immaterial.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk. See McNair v. Shinseki, 25 Vet. App. 98 (2011).  The evidence of record reflects that the Veteran was willing to undergo a mesenteric angiogram with stenting of the celiac/SMA even if possible consequences were as serious as a heart attack, damage to blood vessels, or permanent nerve damage.  Thus, the Board finds that a reasonable person who had consented to a mesenteric angiogram through the groin area, knowing of serious risks, to include something as serious as a heart attack or permanent nerve damage, would have been willing to undergo the same procedure through the left arm.  In both situations, the same known risks of damage to the nerves and blood vessels are present.  The overall procedures and risks did not change. 

In evaluating whether a reasonable person would have proceeded with the procedure, the Board has also considered the consequences of proceeding with surgery versus foregoing surgery.  The record reflects that the Veteran had a previous history of acute mesenteric ischemia with subsequent right hemicolectomy.  It was noted that the reason for the procedure was "[the Veteran] needs angio to evaluate possible celiac and SMA stenosis."  (See December 15, 2008 clinical history and procedure summary, emphasis added).  Celiac is defined as "abdominal".  Stenosis is defined as an "abnormal narrowing of a duct or canal".  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the records reflect that the Veteran was in need of the procedure to determine whether he had abnormal narrowing of his abdominal artery.  The Board finds that a reasonable person, with the Veteran's medical history and conditions, would have proceeded with the procedure rather than foregoing it, and face possible reduced blood supply in the abdominal area. 

Finally, the Board notes that there is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations. Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  The Board finds that the presumption of regularity with obtaining informed consent is not rebutted by the evidence of record.  

In sum, the regulations require that the treatment giver explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; the reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives, and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  Prior to the December 15, 2008 procedures, the Veteran signed a statement that the provider had complied with the above noted requirements. 

The Board finds that the evidence of record reflects that the Veteran was aware that he would be sedated, a catheter would be placed into his artery, a dye would be injected, a stent would possibly be implanted to hold the artery open, and a balloon would possibly be inflated at the blocked or narrowed part of the artery in order to stretch it open.  He was also informed that known risks included lowered blood pressure, reactions to anesthesia, damage to blood vessels, bleeding, temporary or permanent pain, weakness, or numbness due to nerve damage, irregular heartbeat, and heart attack.  The evidence of record does not show that the Veteran has a disability due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran. See 38 C.F.R. § 3.361(c), (d)(1).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of compensation for residuals of pseudoaneurysm of the left brachial artery, to include a left arm disability under 38 U.S.C.A. §§ 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a pseudoaneurysm of the left brachial artery, to include a left arm disability is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


